Exhibit (10)(g)





VULCAN MATERIALS COMPANY

RESTRICTED STOCK PLAN
FOR NONEMPLOYEE DIRECTORS


Effective Date November 1, 1997
As Approved on July 18, 1997
As Amended through May 11, 2001






VULCAN MATERIALS COMPANY
RESTRICTED STOCK PLAN FOR
NONEMPLOYEE DIRECTORS

Table of Contents


   

Page

1.

Definitions

          Beneficiary
          Board
          Change in Control
          Company
          Deferred Stock Unit
          Effective Date
          Exchange Act
          Fair Market Value Per Share
          Nonemployee Director
          Plan
          Restricted Share
          Share


1

1
1
1
2
2
2
2
2
2
3
3
3


2.
3.
4.
5.
6.
7.
8.
9.
10.
11.
12.
13.
14.


Purposes and Effective Date
Eligibility
Grants of Restricted Shares
Terms and Conditions of Grants of Restricted Shares
Delivery of Restricted Shares
Deferred Stock Account
Deferred Stock Units
Distribution Attributable to Deferred Stock Units
Effect of Change in Control
Amendment and Termination
Term
Compliance with SEC Regulations
Miscellaneous


3
3
3
4
5
6
7
7
8
9
9
9
9


VULCAN MATERIALS COMPANY
RESTRICTED STOCK PLAN FOR
NONEMPLOYEE DIRECTORS



1.          Definitions.

As used herein, the following terms shall have the meanings hereinafter set
forth:


(a)

"Beneficiary" shall mean the individual or entity designated by the Nonemployee
Director to receive, upon the death of the Nonemployee Director, undelivered
Restricted Shares as to which the applicable restrictions have expired and the
balance of the Nonemployee Director's Account attributable to Deferred Stock
Units. If no such designation is made, or if the designated individual
predeceases the Nonemployee Director or the entity no longer exists, then the
Beneficiary shall be the Nonemployee Director's estate.


(b)

"Board" shall mean the Board of Directors of the Company.


(c)

"Change in Control" shall mean


 

               (1)          The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act")) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of Common Stock of the
Company (the "Outstanding Company Common Stock") or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (3) of this Section 1(c); or


 

               (2)          Individuals who, as of the Effective Date (as
defined below) of this Plan, constitute the Board (the "Incumbent Board") cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company's shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or


 

               (3)          Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


 

               (4)          Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.


(d)

"Company" shall mean Vulcan Materials Company, a New Jersey corporation.


(e)

"Deferred Stock Unit" shall mean the equivalent of one Share, as established
pursuant to this Plan.


(f)

"Effective Date" shall mean November 1, 1997.


(g)

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.


(h)

"Fair Market Value Per Share" shall mean the average of the daily closing prices
of Shares as reported on the New York Stock Exchange for the twenty (20) trading
days prior to the date of determination of the number of shares subject to the
grant by the Board in accordance with Section 4 below, or if the Shares are not
listed on such exchange, on the principal United States securities exchange
registered under the Exchange Act on which the Shares are listed.


(i)

"Nonemployee Director" shall mean any person who is a member of the Board who is
not, as of the date of a grant of Restricted Shares under this Plan, an employee
or an officer of the Company or any of its subsidiaries.


(j)

"Plan" shall mean this Vulcan Materials Company Restricted Stock Plan for
Nonemployee Directors, as it may be amended from time to time.


(k)

"Restricted Share" shall mean a Share granted to a Nonemployee Director in
accordance with paragraph 4 and subject to the restrictions set forth in
paragraph 5.


(l)

"Share" shall mean a share of the Company's common stock, $1.00 par value, and
such other stock and securities as may be substituted therefor in accordance
with paragraph 6(b).


2.          Purposes and Effective Date.



             The purposes of the Plan are to promote a greater identity of
interests between the Company's Nonemployee Directors and its stockholders
through increasing ownership of Company common stock by the Nonemployee
Directors and to assist the Company in attracting and retaining qualified
individuals to serve as Nonemployee Directors by affording them an opportunity
to share in the future successes of the Company.

             The Plan was adopted on July 18, 1997 and shall become effective on
November 1, 1997. No grants of Restricted Shares shall be made until November 1,
1997.

3.          Eligibility.

             Each director who as of the date of any grant made pursuant to the
Plan is not an employee of the Company or any of its subsidiaries shall be
eligible to participate in the Plan.

4.          Grants of Restricted Shares.

             At the Annual Meeting of the Board each year the Board shall
determine the number of restricted shares to be granted to each Board member.
The restricted shares shall be granted on June 1 of each year following such
determination date.

5.          Terms and Conditions of Grants of Restricted Shares.




(a)

The terms and conditions set forth in this paragraph shall apply to each grant
of Restricted Shares. If required by the Company, each such grant shall be
evidenced by a written agreement that sets forth the specific terms of the grant
in accordance with the Plan and that is duly executed by or on behalf of the
Company and the Nonemployee Director.


(b)

At the time of each grant, a share certificate or certificates representing the
number of Restricted Shares granted to a Nonemployee Director shall be
registered in the Nonemployee Director's name but shall be held by or on behalf
of the Company for the Nonemployee Director's account. As a condition to receipt
of the first award of Restricted Shares, each Nonemployee Director shall execute
and deliver to the Company a stock power in blank with respect to all Restricted
Shares that may be awarded to such Nonemployee Director in the future. Such
stock power shall be held in custody by the Secretary of the Company and shall
be used only to effect a transfer of Restricted Shares to the Company in
connection with a forfeiture of Restricted Shares by such Nonemployee Director.
The Nonemployee Director shall have all the rights and privileges of a
stockholder as to such Restricted Shares, including the right to receive
dividends and the right to vote such Restricted Shares, subject to the
restrictions set forth in subparagraph c and subject to deferrals of dividend
payments as provided in paragraph 7.


(c)

The Restricted Shares granted to any Nonemployee Director under paragraph 4
shall be subject to the following restrictions:


   

(i)          Such Restricted Shares may not be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of until such time as such
restrictions have expired as to such Restricted Shares as provided in
subparagraph (d).

(ii)         A Nonemployee Director shall not be entitled to delivery of a share
certificate representing any Restricted Shares until the expiration of such
restrictions as to such Restricted Shares.


(d)

Except as otherwise provided in clause (ii) below or in paragraph 10, the
restrictions applicable to Restricted Shares covered by any grant to any
Nonemployee Director shall expire in accordance with the terms of the following
clause (i):


   

(i)          Restrictions shall expire as to the Restricted Shares on the date
the Nonemployee Director attains age 70; provided, however, that restrictions
shall expire as to Restricted Shares only if the Nonemployee Director shall have
remained a director of the Company continuously from the date of grant of such
Restricted Shares to the scheduled expiration date.

(ii)          If a Nonemployee Director ceases to be a director of the Company
before attaining age 70 because of death or because he or she is totally and
permanently disabled as determined by a majority of the Board, the restrictions
on all Restricted Shares shall expire as of the date the Nonemployee Director
ceases to be a director of the Company.


(e)

All of the Restricted Shares granted to any Nonemployee Director as to which the
restrictions have not previously expired shall be forfeited immediately, and all
rights of such Nonemployee Director to such Restricted Shares shall terminate
without further obligation on the part of the Company, if the Nonemployee
Director shall cease to be a director of the Company before age 70 for any
reason other than as set forth in clause (ii) of subparagraph (d) above or in
paragraph 10; provided, however, that in cases of special circumstances, the
Chief Executive Officer or the Company may, in his sole discretion, when he
finds that a waiver would be in the best interest of the Company, waive in whole
or in part any or all remaining restrictions.


(f)

As soon as practicable after the expiration of the restrictions on any
Restricted Shares as herein provided, a share certificate for such Restricted
Shares shall be delivered, free of all such restrictions, to the Nonemployee
Director (or to the Nonemployee Director's Beneficiary, if applicable) subject
to the withholding requirements of paragraph 6(d)(if applicable).


6.          Delivery of Restricted Shares.


(a)

Shares granted or delivered under the Plan may be authorized but unissued
Shares, Shares reacquired by the Company, or a combination of both, as the Board
may from time to time determine. Shares granted under the Plan but subsequently
forfeited shall continue to be otherwise available for the purposes of the Plan.


(b)

In the event of any change in the outstanding Shares upon which the stock
equivalency hereunder is based, by reason of a merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, combination or
exchange of shares, or any other change in corporate structure or in the event
of any dividend that is paid in Shares or other property, the number and kind of
Restricted Shares which may thereafter be granted under the Plan shall be
adjusted and the number and kind of Shares then being held by the Company as
Restricted Shares shall be adjusted in such a manner as a majority of the Board
shall determine to be fair under the circumstances; provided, however, that if a
Change in Control shall have occurred, then such determination shall be made by
a majority of the Continuing Directors. Any new or additional Restricted Shares,
or stock or other securities substituted therefor, to which an Nonemployee
Director may be entitled under this subparagraph shall be subject to all of the
terms and conditions of paragraph 5.


(c)

The Company shall not be required to deliver any fractional Share but shall pay,
in lieu thereof, the fair market value (measured as of the date restrictions
lapse) of such fractional Share to the Nonemployee Director (or the Nonemployee
Director's Beneficiary, if applicable).


(d)

Before the issuance or delivery of any Restricted Shares on which the
restrictions have expired, the Company shall require payment in cash by the
Nonemployee Director of any withholding taxes that the Company may be required
by law to pay with respect to the issuance or delivery of such Shares.


7.          Deferred Stock Account.



             The Company shall establish a deferred stock account (an "Account')
for each Nonemployee Director participating in the Plan. A Nonemployee Director
shall have no right to immediate payment of dividends on Restricted Shares. On
each Dividend Date (as defined below), the Company shall credit the Account with
the number of Deferred Stock Units determined in accordance with paragraph 8
below. Distributions from a Nonemployee Director's Account shall be made in
Shares upon the retirement of a Nonemployee Director, unless the distributions
are accelerated in accordance with paragraphs 9 or 10 below. The value of the
Deferred Stock Units is dependent upon the fair market value of the Shares on
the date the Shares are distributed to the Nonemployee Director, and is
therefore subject to market fluctuations in value until such distribution.

8.          Deferred Stock Units.




(a)

There shall be credited to the Account of each Nonemployee Director
participating in the Plan Deferred Stock Units on each regular cash dividend
payment date (a "Dividend Date"). The number of such Deferred Stock Units shall
be determined by (i) multiplying the amount of the dividend by the sum of (x)
the total number of Deferred Stock Units (including fractional Deferred Stock
Units) credited to such Account immediately prior to the Dividend Date and (y)
the total number of Restricted Shares granted to such Nonemployee Director upon
which restrictions have not yet lapsed and (ii) dividing the product by the Fair
Market Value Per Share as of the day preceding the Dividend Date.


(b)

In the event of any change in the outstanding Shares upon which the stock
equivalency hereunder is based, by reason of a merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, combination or
exchange of shares, or any other change in corporate structure or in the event
of any dividend that is paid in Shares or other property, the number of Deferred
Stock Units credited to the Account shall be adjusted in such a manner as a
majority of the Board shall determine to be fair under the circumstances;
provided, however, that if a Change in Control shall have occurred, then such
determination shall be made by a majority of the Continuing Directors. In the
case of dividends payable in property, the amount paid shall be based on the
fair market value of the property at the time of distribution of the dividend,
as determined by a majority of the Board, or, in the event of a Change in
Control, by a majority of the Continuing Directors.


9.          Distribution Attributable to Deferred Stock Units.


(a)

Except as otherwise provided herein, the balance of each Nonemployee Director's
Account shall be paid to the Nonemployee Director, in a lump sum, commencing at
the beginning of the first quarter after the first annual meeting of the
shareholders of the Company following the date that such director reaches the
mandatory retirement age then in effect.


(b)

In the event of the death of the Nonemployee Director prior to such director's
retirement or prior to the distribution of the entire balance in such director's
Account, the entire balance in the Account as of the date of the Nonemployee
Director's death shall be paid in Shares in a lump sum, to the surviving
beneficiary or beneficiaries as the Nonemployee Director may have designated by
notice in writing to the Company or by will, or, if no beneficiaries are so
designated, the legal representative of such director's estate.


(c)

If a Nonemployee Director shall become totally and permanently disabled, as
determined by a majority of the Board, while he or she is a director of the
Company, the entire balance in the Account as of the date of such total and
permanent disability shall be paid to such Nonemployee Director, or his or her
personal representative, in a lump sum, within one hundred twenty (120) days of
the date of such total and permanent disability.


(d)

If a Nonemployee Director ceases to be a director of the Company for any reason
other than due to death or total and permanent disability, including, without
limitation, the failure of such person to be re-elected as a director of the
Company by the shareholders of the Company, the balance of such director's
Account as of the date such person ceases to be a director of the Company shall
be paid in a lump sum, to such director within one hundred twenty (120) days of
the date such person ceases to be a director of the Company.


(e)

All distributions of Deferred Stock Units made pursuant to this Plan shall be in
an amount equal to the number of Deferred Stock Units held in the Account. On
the date of any such distribution, the Company shall cause to be issued and
delivered to such Nonemployee Director a stock certificate evidencing the Shares
registered in the name of such Nonemployee Director, or such other person as the
Nonemployee Director my designate. Deferred Stock Units representing fractional
Shares shall be paid in cash.


10.         Effect of Change in Control.


(a)

Notwithstanding any other provision of the Plan, if a Change in Control occurs
and at any time after the occurrence of such Change in Control either of the
following events occurs:


   

(i)          the Nonemployee Director ceases for any reason to be a director of
the Company; or

(ii)          the Plan is terminated;


 

then the restrictions on all Restricted Shares shall expire and the entire
balance of the Account shall be payable in a lump sum to the director in Shares.
Such payment shall be made by the Company as promptly as practicable, but not
more than thirty (30) days following the date on which the right to such payment
arose.


(b)

The Company shall promptly reimburse the director for all legal fees and
expenses reasonably incurred in successfully seeking to obtain or enforce any
right or benefit provided under this paragraph 10.


(c)

This paragraph 10 may not be amended or modified after the occurrence of a
Change in Control.


11.         Amendment and Termination.



             The Board may from time to time amend, suspend or terminate the
Plan, in whole or in part; provided, however, that without the Nonemployee
Director's consent, no such amendment, suspension or termination shall
materially adversely affect the rights of any Nonemployee Director in respect of
Restricted Shares previously granted to such Nonemployee Director.
Notwithstanding the foregoing, the Board may, in any circumstance where it deems
such approval necessary or desirable, require stockholder approval as a
condition to the effectiveness of any amendment or modification of the Plan.

12.         Term.

             The Plan shall continue in effect without limit unless and until
the Board otherwise determines.

13.         Compliance with SEC Regulations.

             It is the Company's intent that the Plan comply with the provisions
of Section 16 of the Exchange Act and the rules promulgated thereunder. To the
extent that any provision of the Plan is later found not to be in compliance
with Section 16 or such rules, such provision shall be deemed to be null and
void.

14.          Miscellaneous.




(a)

Neither the establishment of the Plan nor the payment of any benefits hereunder
nor any action taken hereunder shall be construed as giving any individual any
right to continue to serve as a director of the Company or otherwise to be
retained in the service of the Company.


(b)

No Shares shall be issued hereunder unless and until counsel for the Company
shall be satisfied such issuance will be in compliance with applicable federal,
state and other securities laws and regulations.


(c)

The expenses of the Plan shall be borne by the Company.


(d)

Neither the Nonemployee Director nor any other person shall have any interest in
any fund or in any specific asset of the Company by reason of amounts credited
to the Account of such director, nor the right to exercise any of the rights or
privileges of a shareholder with respect to any Deferred Stock Unit credited to
such Account, nor the right to receive distribution under the Plan except as
expressly provided herein. Distributions hereunder shall be made from the
general funds of the Company, and the rights of the directors shall be those of
an unsecured general creditor of the Company.


(e)

The Plan, the grant of Restricted Shares and Deferred Stock Units thereunder,
and the obligation of the Company to deliver Shares, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any governmental or regulatory agency or national securities exchange as may
be required. The Company shall not be required to issue or deliver any
certificates for Shares prior to the completion of any registration or
qualification of such Shares under any federal or state law or any ruling or
regulation of any governmental body or national securities exchange which the
Company shall, in its sole discretion, determine to be necessary or advisable.


(f)

The Plan shall be administered by the Compensation Committee selected by the
Board. The Compensation Committee shall have the power to interpret the Plan
and, subject to its provisions, to make all determinations necessary or
desirable for the Plan's administration. The Compensation Committee shall have
the full discretionary authority to adopt rules and regulations for carrying out
the Plan, and to interpret, construe and implement the provisions of the Plan.
The Compensation Committee's determinations on these matters shall be
conclusive, except in the event of a Change in Control, in which case such
interpretation and determination shall be made by a majority of the Continuing
Directors.


(g)

No rights or benefits under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, except by will or the laws of descent and distribution, and any attempt
thereat shall be void. No such right or benefit shall, before receipt thereof,
be in any manner liable for or subject to the recipient's debts, contracts,
liabilities, engagements, or torts.


(h)

The provisions of this Plan shall apply to and be binding upon the
beneficiaries, distributees, and personal representatives, and any successors in
interest of the Nonemployee Director.


(i)

The Company shall deduct from all distributions hereunder any taxes required to
be withheld by the federal, state or local law.


(j)

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Alabama, excluding any choice of law provisions which may indicate the
application of the laws of another jurisdiction.


Executed and adopted on the 1st day of November, 1997, pursuant to action taken
by the Board of Directors of Vulcan Materials Company at its meeting on July 18,
1997, as amended through May 11, 2001.


 

VULCAN MATERIALS COMPANY



By             /s/William F. Denson, III          
                 William F. Denson, III
      Senior Vice President, General Counsel
                   and Secretary
